DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner acknowledges the amendments of claims 1, 5, 11, 15, & 17.

Specification
The use of the term Betaseal, which is a trade name or a mark used in commerce, has been noted in this application (see paragraphs [0017] – [0018]). The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 15 is objected to because of the following informalities: 
Applicant’s preliminary amendment of “door slab which inwardly extending .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 – 4 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al. (U.S. Patent No. 4,965,037), in view of Vanderhider et al. (U.S. Patent No. 4,269,945), Valentz et al. (U.S. Patent No. 7,762,028 B2), and Dlubak (U.S. Patent No. 6,675,550 B2).
With regard to claim 1, Weaver et al. teach a method of molding a composite (door slab) used for entryway doors (Col. 1, Line 14 & Col. 2, Lines 53 – 54), formed from RIM polyurethane (Col. 1, Lines 16 – 25 & Col. 6, Lines 29 – 33), having an outward face, and inward face, and a peripheral edge (Fig. 3 shown below). 

    PNG
    media_image1.png
    390
    223
    media_image1.png
    Greyscale

Weaver et al. teach specific methods for preparing polyurethane precursors useful for the RIM polyurethane are taught in U.S. Patent No. 4,269,945, which was incorporated by reference (Col. 6, Lines 46 – 50). 
U.S. Patent No. 4,269,945 (Vanderhider et al.) teaches precursors for RIM polyurethane articles (Col. 1, Lines 24 – 44 & Col. 6, Lines 16 – 21) comprising a polyol component, a chain extender component, and a polyisocyanate component (Col. 1, Lies 39 – 44). The polyol component may be a polyester polyol, such as aliphatic polycarboxylic acids (Col. 2, Lines 64 – 68); the chain extender may be an aliphatic chain extenders (Col. 3, Lines 46 – 57); and the polyisocyanate component may be an aliphatic polyisocyanate (Col. 4, Lines 13 – 14). The use of aliphatic amine chain extenders provide desired flexural modulus, impact strength, tear strength, heat resistance (Col. 1, Lines 30 – 36).
	Therefore, based on the teachings of Weaver et al. & Vanderhider et al., it would have been obvious to one of ordinary skill in the art to use an aliphatic polyurethane formed from aliphatic precursors useful in reaction injected molded polyurethane used for forming entry way doors.
	Weaver et al. fail to teach a window opening & laminate window formed in the door slab and a primer border applied to the outer boarder region of outward and inward faces of the laminated window.
Valentz et al. teach windows are integral parts of a variety of building components, including external doors (Col. 1, Lines 18 – 20, Col. 2, Lines 52 – 61, Col. 13, Line 65 – Col. 14, Line 10, & Figs 21 & 23 shown below), a window frame for the window is formed by reaction injected molded polyurethane (202) molded around a the peripheral edges of a laminate window comprising glass (Col. 14, Lines 30 – 32 & 36 – 63), Fig. 23 A & B shown below). To enhance adhesion of the window panels to the RIM molded frame, one or more primers are applied to the peripheral (outer) region of the laminate window (Col. 14, Line 65 – Col. 15, Line 22). Windows are beneficial to building components, such as doors, for aesthetic value and the possible health benefits of having sunlight in buildings (Col. 1, Lines 18 – 25). Additionally, reaction injection molded (RIM) parts may be made with shorter production time and lower cost than standard methods, with inexpensive materials (Col. 2, Lines 23 – 29) and a minimal number of seamed junctions (Col. 2, Lines 46 – 49).

    PNG
    media_image2.png
    616
    695
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    760
    600
    media_image3.png
    Greyscale

Therefore, based on the teachings of Valentz et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to form an RIM polyurethane window frame as part of the RIM polyurethane door slab taught by Weaver et al., such that a laminate window is formed in a space within the door slab for for aesthetic value and the possible health benefits of having sunlight in buildings. Additionally, it would have been obvious to one of ordinary skill in the art to use form the solid RIM polyurethane door slab and window frame as a single unit because, as Valentz et al. teach, reaction injection molded (RIM) parts allow for a minimal number of seamed junction.
Valentz et al. fail to teach the window is a ballistic glass-clad polycarbonate laminate window.
Dlubak teaches a penetration resistant window. The window comprises two transparent sheets, such as window glass, and a penetration resistant sheet (20) sandwiched between the glass sheets comprising one or more layers of polymer material, such as polycarbonate (Col. 3, Lines 31 – 45) (“a ballistic glass-clad polycarbonate window”). The window is sized larger than the window opening, the laminate window having a central light transmission region and edges of the transparent sheets extend into internal channels of the frame (“an outer boarder region”) (Fig. 2). The penetration resistant window is made to withstand hurricane force winds and weather (Col. 1, Lines 17 – 45 & Col. 4, Lines 42).

    PNG
    media_image4.png
    746
    523
    media_image4.png
    Greyscale

Therefore, based on the teachings of Dlubak, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to form the window of the door taught by Valentz et al. comprising one or more layers of polymer material, such as polycarbonate, between two glass sheets to withstand hurricane force winds and weather.
Weaver et al. do not explicitly teach the door is capable of withstanding hurricane loads and water surge. However, as discussed above, Dlubak teaches the laminate window and window periphery (“outer boarder regions extending into the door slab and bonded onto outboard and inward side to the portions of the door slab which extends about the window opening”) are resistant to hurricane loads and weather (i.e. a water surge). 

	With regard to claim 2, Dlubak teaches the edges of the transparent sheets extend into internal channels of the frame from about 1/8 to about 2 inches (Col. 2, Line 65 – Col. 3, Line 15), which overlaps with Applicant’s claimed range of 1.0 – 2.5 inches.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claims 3 – 4, Dlubak teaches the interior and exterior window glass may be of any suitable thickness, typically about 1/16 to about 1 inch (Col. 2, Line 65 – Col. 3, Line 15) and the interior resin may be 1 to 200 mils. Therefore the total thickness is from 2/8 to 2.2 inches, which overlaps with Applicant’s claimed range of 0.625 inches – 1. 25 inches and 0.75 – 1.05 inches.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claim 7, as shown above in Fig. 23 of Valentz et al., the window is centered within the thickness of the window frame, within the door slab.

Claims 8, 10, 13, 15 – 16, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al. (U.S. Patent No. 4,965,037), in view of Vanderhider et al. (U.S. Patent No. 4,269,945), Valentz et al. (U.S. Patent No. 7,762,028 B2), Dlubak (U.S. Patent No. 6,675,550 B2), Buzek (US 2017/0260798 A1), & Lemons (US 2007/0137118 A1).
With regard to claim 8, Weaver et al. teach a method of molding a composite (door slab) used for entryway doors (Col. 1, Line 14 & Col. 2, Lines 53 – 54), formed from RIM polyurethane (Col. 1, Lines 16 – 25 & Col. 6, Lines 29 – 33), having an outward face, and inward face, and a peripheral edge (Fig. 3 shown below). 

    PNG
    media_image1.png
    390
    223
    media_image1.png
    Greyscale

Weaver et al. teach specific methods for preparing polyurethane precursors useful for the RIM polyurethane are taught in U.S. Patent No. 4,269,945, which was incorporated by reference (Col. 6, Lines 46 – 50). 
U.S. Patent No. 4,269,945 (Vanderhider et al.) teaches precursors for RIM polyurethane articles (Col. 1, Lines 24 – 44 & Col. 6, Lines 16 – 21) comprising a polyol component, a chain extender component, and a polyisocyanate component (Col. 1, Lies 39 – 44). The polyol component may be a polyester polyol, such as aliphatic polycarboxylic acids (Col. 2, Lines 64 – 68); the chain extender may be an aliphatic chain extenders (Col. 3, Lines 46 – 57); and the polyisocyanate component may be an aliphatic polyisocyanate (Col. 4, Lines 13 – 14). The use of aliphatic amine chain extenders provide desired flexural modulus, impact strength, tear strength, heat resistance (Col. 1, Lines 30 – 36).
	Therefore, based on the teachings of Weaver et al. & Vanderhider et al., it would have been obvious to one of ordinary skill in the art to use an aliphatic polyurethane formed from aliphatic precursors useful in reaction injected molded polyurethane used for forming entry way doors.
	Weaver et al. fail to teach a window opening & laminate window formed in the door slab and a primer border applied to the outer boarder region of outward and inward faces of the laminated window.
Valentz et al. teach windows are integral parts of a variety of building components, including external doors (Col. 1, Lines 18 – 20, Col. 2, Lines 52 – 61, Col. 13, Line 65 – Col. 14, Line 10, & Figs 21 & 23 shown below), a window frame for the window is formed by reaction injected molded polyurethane (202) molded around a the peripheral edges of a laminate window comprising glass (Col. 14, Lines 30 – 32 & 36 – 63), Fig. 23 A & B shown below). To enhance adhesion of the window panels to the RIM molded frame, one or more primers are applied to the peripheral (outer) region of the laminate window (Col. 14, Line 65 – Col. 15, Line 22). Windows are beneficial to building components, such as doors, for aesthetic value and the possible health benefits of having sunlight in buildings (Col. 1, Lines 18 – 25). Additionally, reaction injection molded (RIM) parts may be made with shorter production time and lower cost than standard methods, with inexpensive materials (Col. 2, Lines 23 – 29) and a minimal number of seamed junctions (Col. 2, Lines 46 – 49).

    PNG
    media_image2.png
    616
    695
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    760
    600
    media_image3.png
    Greyscale

Therefore, based on the teachings of Valentz et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to form an RIM polyurethane window frame as part of the RIM polyurethane door slab taught by Weaver et al., such that a laminate window is formed in a space within the door slab for for aesthetic value and the possible health benefits of having sunlight in buildings. Additionally, it would have been obvious to one of ordinary skill in the art to use form the solid RIM polyurethane door slab and window frame as a single unit because, as Valentz et al. teach, reaction injection molded (RIM) parts allow for a minimal number of seamed junction.
Valentz et al. fail to teach the window is a ballistic glass-clad polycarbonate laminate window.
Dlubak teaches a penetration resistant window. The window comprises two transparent sheets, such as window glass, and a penetration resistant sheet (20) sandwiched between the glass sheets comprising one or more layers of polymer material, such as polycarbonate (Col. 3, Lines 31 – 45) (“a ballistic glass-clad polycarbonate window”). The window is sized larger than the window opening, the laminate window having a central light transmission region and edges of the transparent sheets extend into internal channels of the frame (“an outer boarder region”) (Fig. 2). The penetration resistant window is made to withstand hurricane force winds and weather (Col. 1, Lines 17 – 45 & Col. 4, Lines 42).

    PNG
    media_image4.png
    746
    523
    media_image4.png
    Greyscale

Therefore, based on the teachings of Dlubak, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to form the window of the door taught by Valentz et al. comprising one or more layers of polymer material, such as polycarbonate, between two glass sheets to withstand hurricane force winds and weather.
Weaver et al. do not teach the outer boarder region (of the laminate window) extends into and is bonded to a portion of the door slab a distance of 1.0 – 2.5 inches.
Dlubak teaches the edges of the transparent sheets extend into internal channels of the frame from about 1/8 to about 2 inches (Col. 2, Line 65 – Col. 3, Line 15), which overlaps with Applicant’s claimed range of 1.0 – 2.5 inches. As discussed above, the penetration resistant window is made to withstand hurricane force winds (Col. 1, Lines 17 – 45 & Col. 4, Lines 42).
Therefore, based on the teachings of Dlubak, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to extend and bond glass sheets into the slot of the RIM polyurethane door (“door slab”) taught by Weaver et al. a distance of about 1/8 to about 2 inches for the window to withstand hurricane force winds and weather.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Yato do not teach an outwardly opening entryway door capable of withstanding hurricane loads and water surge.
Buzek et al. teach an outward opening entry door is necessary in climates that are prone to hurricanes (paragraphs [0016] & [0023]).
Therefore, based on the teachings of Buzek et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date for an entry door in hurricane prone areas to open outward.
Weaver et al. & Valentz et al. teach the outer edge of the inward face of the door slab has a flat surface (Figs. 3 & 21, shown above). Weaver et al. fail to teach for a seal of a door jamb which extends about the entire periphery of the door slab for engaging the door slab.
Lemons teach a composite frame for an opening, such as an external (entryway) doorway (paragraph [0005]). The frame (100) comprises a first member, 102 (“door jamb”), defining an opening for a door, and a second member, such as a door stop, 104 (“abutment”), extends about an entire periphery of the first member opening (Fig. 1a) [0021]. A seal (i.e. caulk) may be applied to the door jamb or the stop (“abutment”) (paragraph [0006]).

    PNG
    media_image5.png
    838
    523
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    704
    410
    media_image6.png
    Greyscale


Therefore, based on the teachings of Lemons, it would have been obvious to one of ordinary skill in the art prior to the effective filing date that a door jamb (door frame) would extend around the perimeter of the door for attaching the door via hinges, and a seal for engaging the door slab.
Weaver al. do not explicitly teach the door is capable of withstanding hurricane loads and water surge. However, as discussed above, Dlubak teaches the laminate window and window periphery (“outer boarder regions extending into the door slab and bonded onto outboard and inward side to the portions of the door slab which extends about the window opening”) are resistant to hurricane loads and weather (i.e. a water surge). 

With regard to claim 10, Dlubak teaches the interior and exterior window glass may be of any suitable thickness, typically about 1/16 to about 1 inch (Col. 2, Line 65 – Col. 3, Line 15), which overlaps with Applicant’s claimed range of 0.625 inches – 1. 25 inches and 0.75 – 1.05 inches.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claim 13, as discussed above for claim 8, Dlubak teaches the edges of the transparent sheets extend into internal channels of the frame from about 1/8 to about 2 inches (Col. 2, Line 65 – Col. 3, Line 15), which overlaps with Applicant’s claimed range of 1.5 – 2.25 inches.

With regard to claim 15, Weaver et al. teach a method of molding a composite (door slab) used for entryway doors (Col. 1, Line 14 & Col. 2, Lines 53 – 54), formed from RIM polyurethane (Col. 1, Lines 16 – 25 & Col. 6, Lines 29 – 33), having an outward face, and inward face, and a peripheral edge (Fig. 3 shown below). 

    PNG
    media_image1.png
    390
    223
    media_image1.png
    Greyscale

Weaver et al. teach specific methods for preparing polyurethane precursors useful for the RIM polyurethane are taught in U.S. Patent No. 4,269,945, which was incorporated by reference (Col. 6, Lines 46 – 50). 
U.S. Patent No. 4,269,945 (Vanderhider et al.) teaches precursors for RIM polyurethane articles (Col. 1, Lines 24 – 44 & Col. 6, Lines 16 – 21) comprising a polyol component, a chain extender component, and a polyisocyanate component (Col. 1, Lies 39 – 44). The polyol component may be a polyester polyol, such as aliphatic polycarboxylic acids (Col. 2, Lines 64 – 68); the chain extender may be an aliphatic chain extenders (Col. 3, Lines 46 – 57); and the polyisocyanate component may be an aliphatic polyisocyanate (Col. 4, Lines 13 – 14). The use of aliphatic amine chain extenders provide desired flexural modulus, impact strength, tear strength, heat resistance (Col. 1, Lines 30 – 36).
	Therefore, based on the teachings of Weaver et al. & Vanderhider et al., it would have been obvious to one of ordinary skill in the art to use an aliphatic polyurethane formed from aliphatic precursors useful in reaction injected molded polyurethane used for forming entry way doors.
	Weaver et al. fail to teach a window opening & laminate window formed in the door slab and a primer border applied to the outer boarder region of outward and inward faces of the laminated window.
Valentz et al. teach windows are integral parts of a variety of building components, including external doors (Col. 1, Lines 18 – 20, Col. 2, Lines 52 – 61, Col. 13, Line 65 – Col. 14, Line 10, & Figs 21 & 23 shown below), a window frame for the window is formed by reaction injected molded polyurethane (202) molded around a the peripheral edges of a laminate window comprising glass (Col. 14, Lines 30 – 32 & 36 – 63), Fig. 23 A & B shown below). To enhance adhesion of the window panels to the RIM molded frame, one or more primers are applied to the peripheral (outer) region of the laminate window (Col. 14, Line 65 – Col. 15, Line 22). Windows are beneficial to building components, such as doors, for aesthetic value and the possible health benefits of having sunlight in buildings (Col. 1, Lines 18 – 25). Additionally, reaction injection molded (RIM) parts may be made with shorter production time and lower cost than standard methods, with inexpensive materials (Col. 2, Lines 23 – 29) and a minimal number of seamed junctions (Col. 2, Lines 46 – 49).

    PNG
    media_image2.png
    616
    695
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    760
    600
    media_image3.png
    Greyscale

Therefore, based on the teachings of Valentz et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to form an RIM polyurethane window frame as part of the RIM polyurethane door slab taught by Weaver et al., such that a laminate window is formed in a space within the door slab for for aesthetic value and the possible health benefits of having sunlight in buildings. Additionally, it would have been obvious to one of ordinary skill in the art to use form the solid RIM polyurethane door slab and window frame as a single unit because, as Valentz et al. teach, reaction injection molded (RIM) parts allow for a minimal number of seamed junction.
Valentz et al. fail to teach the window is a ballistic glass-clad polycarbonate laminate window.
Dlubak teaches a penetration resistant window. The window comprises two transparent sheets, such as window glass, and a penetration resistant sheet (20) sandwiched between the glass sheets comprising one or more layers of polymer material, such as polycarbonate (Col. 3, Lines 31 – 45) (“a ballistic glass-clad polycarbonate window”). The window is sized larger than the window opening, the laminate window having a central light transmission region and edges of the transparent sheets extend into internal channels of the frame (“an outer boarder region”) (Fig. 2). The penetration resistant window is made to withstand hurricane force winds and weather (Col. 1, Lines 17 – 45 & Col. 4, Lines 42).

    PNG
    media_image4.png
    746
    523
    media_image4.png
    Greyscale

Therefore, based on the teachings of Dlubak, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to form the window of the door taught by Valentz et al. comprising one or more layers of polymer material, such as polycarbonate, between two glass sheets to withstand hurricane force winds and weather.
Weaver et al. do not teach the outer boarder region (of the laminate window) extends into and is bonded to a portion of the door slab a distance of 1.0 – 2.5 inches.
Dlubak teaches the edges of the transparent sheets extend into internal channels of the frame from about 1/8 to about 2 inches (Col. 2, Line 65 – Col. 3, Line 15), which overlaps with Applicant’s claimed range of 1.0 – 2.5 inches. As discussed above, the penetration resistant window is made to withstand hurricane force winds (Col. 1, Lines 17 – 45 & Col. 4, Lines 42).
Therefore, based on the teachings of Dlubak, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to extend and bond glass sheets into the slot of the polyurethane door (“door slab”) taught by Weaver et al. a distance of about 1/8 to about 2 inches for the window to withstand hurricane force winds and weather.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Weaver et al. do not teach an outwardly opening entryway door capable of withstanding hurricane loads and water surge.
Buzek et al. teach an outward opening entry door is necessary in climates that are prone to hurricanes (paragraphs [0016] & [0023]).
Therefore, based on the teachings of Buzek et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date for an entry door in hurricane prone areas to open outward.
Weaver et al. & Valentz et al. teach the outer edge of the inward face of the door slab has a flat surface (Figs. 3 & 21 , shown above). Weaver et al. fail to teach for a seal of a door jamb which extends about the entire periphery of the door slab for engaging the door slab.
Lemons teach a composite frame for an opening, such as an external (entryway) doorway (paragraph [0005]). The frame (100) comprises a first member, 102 (“door jamb”), defining an opening for a door, and a second member, such as a door stop, 104 (“abutment”), extends about an entire periphery of the first member opening (Fig. 1a) [0021]. A seal (i.e. caulk) may be applied to the door jamb or the stop (“abutment”) (paragraph [0006]).

    PNG
    media_image5.png
    838
    523
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    704
    410
    media_image6.png
    Greyscale


Therefore, based on the teachings of Lemons, it would have been obvious to one of ordinary skill in the art prior to the effective filing date that a door jamb (door frame) would extend around the perimeter of the door for attaching the door via hinges, and a seal for engaging the door slab.
Weaver et al. do not explicitly teach the door is capable of withstanding hurricane loads and water surge. However, as discussed above, Dlubak teaches the laminate window and window periphery (“outer boarder regions extending into the door slab and bonded onto outboard and inward side to the portions of the door slab which extends about the window opening”) are resistant to hurricane loads and weather (i.e. a water surge). 

With regard to claim 16, Dlubak teaches the interior and exterior window glass may be of any suitable thickness, typically about 1/16 to about 1 inch (Col. 2, Line 65 – Col. 3, Line 15), which overlaps with Applicant’s claimed range of 0.625 inches – 1. 25 inches and 0.75 – 1.05 inches.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claim 19, as discussed above for claim 15, Dlubak teaches the edges of the transparent sheets extend into internal channels of the frame from about 1/8 to about 2 inches (Col. 2, Line 65 – Col. 3, Line 15), which overlaps with Applicant’s claimed range of 1.5 – 2.25 inches.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al., Vanderhider et al., Valentz et al., & Dlubak, as applied to claim 1 above, and further in view of Villalobos et al. (US 2017/0227333 A1) & Carroll et al. (US 5,698,053).
Claim 11, 14, & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al., Vanderhider et al., Valentz et al., Dlubak, Buzek, & Lemons, as applied to claim 1 above, and further in view of Villalobos et al. (US 2017/0227333 A1) & Carroll et al. (US 5,698,053).
With regard to claims 5, 11, & 17, Valentz et al. teach the use of glass window pane. Dlubak teaches a penetration resistant sheet (20) sandwiched between two annealed (i.e. heat strengthened) glass sheets (Col. 5, Lines 4 – 6). The penetration sheet (20) comprises multiple layers of polymer material, such as polyurethane and polycarbonate (Col. 3, Lines 31 – 45) (“a ballistic glass-clad polycarbonate window”).
Dlubak fails to teach the multilayered penetration resistant sheet (20) of optionally polyurethane and polycarbonate layers contain alternating layers of polyurethane and polycarbonate.
Villalobos et al. teach a shockwave controlled ballistic protection composite comprising alternating layers of two different materials ABABAB, such as polycarbonate and polyurethanes (paragraphs [0008] & [0010]). The multiple layers are configured so that each layer dissipates a fraction of the energy imparted by a ballistic strike (i.e. compressive wave) (paragraph [0020]). The transparent composite may be used in windows (P0032]). The exterior surface of the laminate include a hard strike face, such as a glass strike face (paragraph [0032]).
Therefore, based on the teachings of Villalobos et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to alternate the polyurethane and polycarbonate layers of the penetration sheet taught by Dlubak for improving the dissipation of energy imparted by a ballistic strike (i.e. compressive wave).
The references cited above fail to teach a PBV (PVB) layer and an (anti)spalling layer external to one of the two glass sheets.
Carroll et al. teach a laminated structure comprising two glass plies (112a, 112b), and an antispall ply layer (14/114) (Col. 2, Line 45) comprising a polyvinyl butyral layer (PBV) (16), a polyester layer (18), and a hard coat (20) (“spalling layer”) (Col. 3, Line 64 – Col. 4, Line 5, Figs. 1 & 3). The polyvinyl butyral sheet adheres the polyester layer to the glass and provides energy absorption in the event the assembly is impacted (Col. 1, Lines 28 – 31).

    PNG
    media_image7.png
    311
    191
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    312
    219
    media_image8.png
    Greyscale

Therefore, based on the teachings of Carroll et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to apply a PVB (PBV) layer and an (anti)spall layer for providing energy absorption in the event the window is impacted.
With regard to claim 14, the structure taught by the references cited above teach a similar entry way door structure as Applicant’s entry way door structure (see the discussion of claims 1 – 4, 7 – 10, & 13 above). Applicant provides no examples of a door which does not satisfy the UL standard and teaches the preferred glass when assembled in a door assembly passes the UL standard. The references above teach such as glass. Therefore, one of ordinary skill in the art would expect the entry way door structure taught by the prior art encompasses similar properties, such as meeting the UL Level 1 Ballistic and Forced Entry rating.
The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al., Vanderhider et al., Valentz et al., & Dlubak, as applied to claim 1 above, and further in view of Pella Windows & Doors of Northern Virginia (https://www.pellabranch.com/blog/global-blogs/average-size-entry-door/, August 9, 2019).
Claims 12 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al., Vanderhider et al., Valentz et al., Dlubak, Buzek, & Lemons, as applied to claim 8 above, and further in view of Pella Windows & Doors of Northern Virginia (https://www.pellabranch.com/blog/global-blogs/average-size-entry-door/, August 9, 2019).
Claims 9 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al., Vanderhider et al., Valentz et al., Dlubak, Buzek, & Lemons, as applied to claim 8 above, and further in view of Pella Windows & Doors of Northern Virginia (https://www.pellabranch.com/blog/global-blogs/average-size-entry-door/, August 9, 2019).
With regard to claims 6, 12, & 18, as shown in Fig. 21 above, Valentz et al. teaches the window is centered within the thickness of the elastic member (“door slab”). However, Weaver at al. fail to teach the thickness of the door (slab) is 1.5 to 2.0 inches thick.
With regard to claims 9 & 20, the references cited above fail to teach the window opening in the door slab is 15 – 25 inches wide and 48 – 66 inches tall
Pella Windows & Doors of Northern Virginia (August 9, 2019) teach the standard exterior door panel has the dimensions of 36” x 80” and about 2 inches thick.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to form a door (slab) of thickness of about 2 inches thick, which overlaps with Applicant’s claimed range of 1.5 to 2.0 inches, and a window opening in door with the dimensions of less than 36” wide and less than 80” tall to fit the standard door frame size. A window opening of 0-36 and 0-80 overlaps the claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Response to Arguments
Applicant argues, “The claims have been amended to define the claimed subject matter more clearly and to address the noted objections and 112 issues” (Remarks, Pg. 6).
EXAMINER’S RESPONSE: In light of Applicant’s amendments to the claim, the rejections under 35 U.S.C. 112(b) have been withdrawn.

Applicant argues, “Weaver discloses a molded composite door skin used to make an entry way door. Weaver is a component used to make a door slab, it is not a door slab, as contended in the office action. Weaver discloses a door skin. A pair of these door skins are placed in a mold with a wooden frame and polyurethane foam is injected between to form the door slab. The disclosed door slab does not have a window opening. The disclosed Weaver door skin is too thin to support an insert molded a ballistic glass-clad polycarbonate laminate window as claimed in the present application” (Remarks, Pg. 6).
Applicant argues, “The primary Weaver reference is not analogous art under MPEP 2141.01(a) Analogous and Nonanalogous. Weaver is not a door slab as asserted in the office action rather it is a thin windowless door skin used to make a door slab with a number of other components. The Weaver door skin is not a reference which is reasonably pertinent to the problem faced by the inventors. No references were sited which disclose a hurricane door or a hurricane door with a ballistic glass-clad polycarbonate window” (Remarks, Pg. 8).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Applicant has misinterpreted the teachings of Weaver. Weaver, discloses a multilayer composite, which comprises a surface finishing film (“skin”) and a door slab composed of a substrate and an injection molded component formed of polyurethane. Contrary to Applicant’s assertion, Weaver does not teach or suggest any thickness for substrate or the injected molded polyurethane material.
The injection molded polymer is a component of the door slab. Applicant’s claim does not require the door slab consist solely of the aliphatic polyurethane material. Therefore, the teachings of the prior art meet the requirements of Applicant’s claim.

Applicant argues, “Vanderhider discloses a reaction injected moldable aliphatic polyurethane material. There is no suggestion to use this material to make the claimed door” (Remarks, Pg. 7).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. As discussed in the previous office action, Weaver explicitly cites Vanderhider in Col. 6, Lines 45 – 50 for the method of forming the injection molded polyurethane material of the composite forming the door of the invention.

Applicant argues, “Valentz is the Applicant’s earlier work which disclosed various skylight embodiments having a RIM in situ molded frame. All of the embodiments had two spaced apart layers of glass forming a themopane unit. There is no suggestion to use a ballistic glass-clad polycarbonate laminate window in the skylight. There is no suggestion in Valentz ‘028 to make a RIM door” (Remarks, Pg. 7).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Contrary to Applicant’s assertion, the Valentz et al. reference explicitly teaches windows for windows having a RIM in situ molded frame, and windows for external doors (Col. 1, Lines 18 – 20, Col. 2, Lines 52 – 61, Col. 13, Lines 65 – Col. 14, Line 10, & Figs 21, 23).
The Office Action Dlubak cites the use of ballistic glass-clad polycarbonate laminate window. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues, “Dlubak discloses a penetration resistant window having penetration resistant layer sandwiched between two sheets of glass. The glass is mounted in a window frame…The one piece in situ molded window RIM frame is not disclosed. Dlubak says ‘[t]he window 10 includes a frame 12 having an internal channel 13. The frame 12 may be made of any suitable material such as wood, metal, plastic, composites or the like.’ (Col. 2, Lines 47 – 50). Further there is no suggestion to use this window in a door” (Remarks, Pgs. 7 – 8). 
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. As discussed above, the Valentz et al. reference explicitly teaches windows for windows having a RIM in situ molded frame, and windows for external doors.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781